Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim 6 is objected to because of the following informalities: 
Claim 6, line 3-4, “ a fixed first current” should be – the fixed first current—
Claim 6, line 5, “ one of the plurality of first switches” should be –the corresponding one of  the plurality of first switches—
Claim 6, line 8-9, “ a fixed second current” should be – the fixed second current—
Claim 6, line 5, “ one of the plurality of second switches” should be –the corresponding one of  the plurality of second switches—
Claim 6, line 5-6, “ a plurality of first switching signals” should be – the plurality of first switching signals—
Claim 6, line 11-12, “ a plurality of second switching signals” should be – the plurality of second switching signals—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

3. Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 3, 4 recites the limitations that each of the plurality of first current source circuit is configured to generate a fixed first current, each of the plurality of second current source circuit is configured to generate a fixed second circuit, which is not described in the specification. The applicant states because the specification [0035] discloses” [e]ach of the current source circuit 321 is configured to generate a current Iu”, and [0036] discloses “ Each of the current source circuit generate the current Id, [0038]  disclose “The encoder 332 thus outputs the different encoded signal VE. As a result, the demultiplexer 333 generates the corresponding switching signals VS1 and VS2 based on the encoded signal VE, in order to turn on a corresponding number of the switches SW1 and SW2 to generate the corresponding current IU and the current ID to the output terminal 101 , ” Therefore, the specification teaches Iu and Id is fixed. This is not found persuasive. The specification only discloses current is Iu or Id, but not Iu and/or Id is fixed.
	Claims 2, 5-7 are rejected for the same reason above because they depend on claims 1, 3, or 4.



Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1,3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wen( CN103973245B) in view of Lee (US20140266362A1)
With regard to claim 1. Wen teaches a device, comprising:
a converter ( e.g., 105, Fig. 2) configured to generate a first output signal (  signal at Vout, Fig. 2) an output terminal ( Vout, Fig. 2)  ; a corrector  ( e.g., 125, Fig. 2) coupled to the output terminal ( Vout, Fig. 2) and configured to adjust the first output signal ( Vout, Fig. 2)  according to a first switching signal ( control signal to gate of M1, Fig. 2)  and a second switching signal ( control signal to gate of M2, Fig. 2) , wherein the converter ( e.g., 105, Fig. 2)  is coupled in parallel with the corrector ( e.g., 125, Fig. 2)  and between a first power source ( VDD, Fig. 2) and a second power source( GND, Fig. 2) ; and a control circuit  ( e.g., 1201, 1202, Fig. 2) coupled to the output terminal (Vout, Fig. 2) , and configured to generate the first switching signal ( control signal to gate of M1, Fig. 2) and the second switching signal ( control signal to gate of M2, Fig. 2) according to the first output signal ( Vout connected to R1 in 1201, Fig. 2) and a reference signal (e.g., Vbg, Fig. 2), wherein the corrector comprises: a first current source circuit ( e.g., I1, Fig. 2); a first switch ( e.g., M1, Fig. 2) coupled between the first power source( e.g., VDD, Fig. 2)  and the first current source circuit( e.g., I1, Fig. 2), and configured to be turned on according to a first switching signal ( switch signal to gate of M1, Fig. 2), wherein each of the first current source circuits ( e.g. I1, Fig. 2), is configured to generate a first fixed current ( I1, Fig. 2, see page 6 of translation, para 2, the current source I1 can use a fixed and large ) to the output terminal on a condition that a corresponding one of the first switches is turned on ( turn on of the M1, Fig. 2); a second current source circuit( I2, Fig. 2); and a second switch ( e.g., M2, Fig. 2) coupled between the second power source( GND, Fig. 2) and the second current source circuit (I2, Fig. 2), and configured to be turned on according to a second switching signals ( switch signal to gate of M2, Fig. 2), wherein the second current source circuit ( I2, Fig. 2) is configured to generate a fixed second current ( see page 8 of translation, para 2 the current source I2 can quickly discharge the level of the output voltage signal Vout with a fixed and large extraction current)  on a condition that a corresponding one of the second switches ( M2, Fig. 2) is turned on, and the second current flows from the output terminal ( Vout, Fig. 2) to the second power source (GND, Fig. 2) ( see the current direction of i2 is from Vout to gnd, Fig. 2).
Wen does not explicitly  teach the device for generating a duty cycle ratio for data,
the converter to have first output signal having the duty cycle ratio to an output terminal according to an input signal, the corrector is configured to adjust the duty cycle , a plurality of first switching signals and a plurality of second switch signals, plurality of first current source, plurality of first switches configured to be turned on according to the plurality of first switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the plurality of second switching signals, plurality of second current sources.
However,  Shu teaches the device for generating a duty cycle ratio for data ( see Fig. 1 and title, col 2. Line 1-3, duty cycle circuit for transmitting and receiving data, also see applicant’s specification only mention data in [0003] as data transmission in high speed application requires a design for clock generation circuit), the converter ( 12 , Fig. 1) to have first output signal ( output of 12, Fig. 1) having the duty cycle ratio to an output terminal according to an input signal ( e.g., 10, Fig. 1, col 3, line 60-65, clock input signal feed to 10. A clock signal 10 
	First , absent any criticality, the duplicating the switch and current source, and use control signals to control the duplicated switches is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change. Second, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources, the switches and generate switch signals for duplicated switches , as suggested by Shu, in order to use multiple current corrector paths to compensate the variation in the output, improve the capability of the system and increase the operation speeds.
 In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Shu teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use in duty cycle correction odes not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 3, Wen teaches a device for generating a duty cycle ratio for data, comprising: a first transistor(e.g., P1, Fig. 2); a second transistor ( e.g., N1, Fig. 2) configured to cooperate with the first transistor  ( e.g., P1, Fig. 2) to generate an output signal ( output of P1 and N1, Fig. 2) having to an output terminal ( Vout, Fig. 2) according to an input signal (input of P1 and N1, Fig. 2); and a corrector  ( e.g., M1, M2, I1, I2, Fig. 2) configured to generate at least one current ( I1 or I2, Fig. 2) to the output terminal ( Vout, Fig. 2) in response to the output signal, to adjust the duty cycle ratio of the output signal, wherein the at least one current ( e.g., I1, I2, Fig. 2)  is configured to be not flow through the first transistor ( P1, Fig. 2) and the second transistor ( e.g., P2, Fig. 2), wherein the corrector comprises: a first current source circuit ( e.g., I1, Fig. 2) ; a first switch ( e.g., M1, Fig. 2) coupled between a first power source ( e.g., VDD, Fig. 2) and the first current source circuit ( e.g., I1, Fig. 2), and configured to be turned on according to the first switching signal ( switches signals to M1, Fig. 2), wherein the first current source circuit ( I1, Fig. 2)  is configured to generate a fixed first current ( ( I1 is fixed, Fig. 2, see page 6 of translation, para 2, the current source I1 can use a fixed and large injection current) of the at least one current to the output terminal ( e.g., Vout, Fig. 2) on a condition that a corresponding one of the first switches ( e.g., M1, Fig. 2) is turned on; a second current source circuit ( e.g., I2, Fig. 2); and
a second switch ( e.g., M2, Fig. 2) coupled between a second power source( GND, Fig. 2) and the second current source circuit ( e.g., I2, Fig. 2), and configured to be turned on according to a second switching signal ( control signal to gate of M2, Fig. 2), wherein each of the second current source circuits is configured to generate a fixed second current ( ( see page 8 of translation, para 2 the current source I2 can quickly discharge the level of the output voltage signal Vout with a fixed and large extraction current)  ) on a condition that a corresponding the second switch ( M2, Fig. 2) is turned on, and the second current ( e.g., I2, Fig. 2)  flows from the output 
Wen does not explicitly  teach the device for generating a duty cycle ratio for data,
a output signal having the duty cycle ratio to an output terminal according to an input signal, the corrector is configured to adjust the duty cycle , plurality of first current source, plurality of first switches configured to be turned on according to the plurality of first switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the plurality of second switching signals, plurality of second current sources.
However,  Shu teaches the device for generating a duty cycle ratio for data ( see Fig. 1 and title, col 2. Line 1-3, duty cycle circuit for transmitting and receiving data, also see applicant’s specification only mention data in [0003] as data transmission in high speed application requires a design for clock generation circuit), first output signal ( output of 12, Fig. 1) having the duty cycle ratio to an output terminal according to an input signal ( e.g., 10, Fig. 1, col 3, line 60-65, clock input signal feed to 10. A clock signal 10 has duty cycle ratio.) a  plurality of first current source ( e.g., I1, I3, Fig. 1), plurality of first switch ( e.g., S1, S3, Fig. 1) configured to be turned on according to the plurality of first switching signals ( control signal to S1 and S3, Fig. 1) , plurality of second current source ( e.g., I2, I4, Fig. 1) , plurality of second switches ( e.g., S2, S4, Fig. 1) configured to be turned on according to the plurality of second switching signals ( control signals to S2, S4, Fig. 1) plurality of second current sources ( I2, I4, Fig. 1).
	First , absent any criticality, the duplicating the switch and current source, and use control signals to control the duplicated switches is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more 
	 In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Shu teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use in duty cycle correction does not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 5, Wen teaches a method for generating a duty cycle ratio for data, comprising: generating, by a converter ( e.g., P1, N1, Fig. 2), an output signal ( output of 105, Fig. 2)to an output terminal ( Vout, Fig. 2) according to an input signal ( input of P1, N1, Fig. 2); generating a control signal ( e.g., Vc, Fig. 2) based on the output signal( e.g., Vout, Fig. 2) and a reference signal ( e.g., Vbg, Fig. 2); and generating, by a corrector ( e.g., 125, Fig. 2), at least one current ( e.g., I1, I2, Fig. 2) according to the control signal ( e.g., Vc, Fig. 2), and transmitting the at least one current to the output terminal ( Vout, Fig. 2)  without transmitting through the converter ( e.g., P1, N1, Fig. 2)( I1, I2 is not through P1, N1, Fig. 2)  , wherein the corrector comprises: a first current source circuit ( e.g., I1, Fig. 2); a first switch ( e.g., M1, Fig. 2) coupled between the first power source( VDD, Fig. 2) and the first current source circuits ( I1, the current source I1 can use a fixed and large injection current) to the output terminal ( Vout, Fig. 2)on a condition that a corresponding the first switch( M1, Fig. 2) is turned on; a second current source circuit ( I2, Fig. 2); and a second switch( e.g., M2, Fig. 2)  coupled between the second power source ( e.g., GND, Fig. 2)and the second current source circuit( e.g., I2, Fig. 2), and configured to be turned on according to second switching signal( switches signal to M2, Fig. 2), wherein each of the second current source circuit( e.g., I2, Fig. 2) is configured to generate a fixed second current ( ( see page 8 of translation, para 2 the current source I2 can quickly discharge the level of the output voltage signal Vout with a fixed and large extraction current)  on a condition that a corresponding one of the second switches( e.g., M2, Fig. 2) is turned on, and the second current flows from the output terminal ( e.g., Vout, Fig. 2) to the second power source ( GND, Fig. 2) ( see I2 direction from Vout to gnd, Fig. 2).
Wen does not explicitly  teach the method for generating a duty cycle ratio for data,
 the corrector is configured to correct the duty cycle , plurality of first current source, plurality of first switches configured to be turned on according to the plurality of first switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the plurality of second switching signals, plurality of second current sources.
However,  Shu teaches the method for generating a duty cycle ratio for data ( see Fig. 1 and title, col 2. Line 1-3, duty cycle circuit for transmitting and receiving data, also see applicant’s specification only mention data in [0003] as data transmission in high speed application requires a design for clock generation circuit), the corrector ( e.g., 12, Fig. 1) is configured to correct the duty cycle ( see title, and Fig. 1) a  plurality of first current source ( e.g., 
	First , absent any criticality, the duplicating the switch and current source, and use control signals to control the duplicated switches is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change. Second, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources, the switches and generate switch signals for duplicated switches , as suggested by Shu, in order to use multiple current corrector paths to compensate the variation in the output, improve the capability of the system and increase the operation speeds.
 In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Shu teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts has been hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In this case, the intended use in duty cycle correction odes not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 6, the combination of Wen and Shu teaches all the limitations of claim 5, Wen further teaches generating the at least one current comprises:
generating, by one of the plurality of the first current source circuits ( e.g., I1, Fig. 2, Shu teaches about plurality of first current source circuits or it is obvious to duplicate the current sources is obvious as discussed above), a first fixed current ( I1 is fixed as discussed above) of the at least one current to the output terminal ( Vout, Fig. 2) on a condition that first switches ( M1, Fig. 2, the combination of wen and Shu teaches about duplication of switches ) is turned on,  according to a plurality of  first switching signal( switch for the gate of M1, Fig. 2, the duplications of switching signal is obvious discussed above); and
generating, by one of the second current source circuits ( e.g., I2, Fig. 2), a fixed second current ( I2 is fixed as discussed above, Fig. 2)of the at least one current to the output terminal on a condition that one of the plurality of second switches ( e.g., M2, Fig. 2, the combination of Wen and Shu teaches about the duplicate switches part) is turned on, according to a  plurality of second switching signal ( switch signal to control the gate of M2, Fig. 2), and the fixed second current  of the at least one current flows from the output terminal ( Vout, Fig. 2)to a power source ( GND, Fig. 2).

4. Claims 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wen( CN103973245B) and Shu (US6384652B1) in further view of Lee (US20140266362A1)
With regard to claim 2, the combination of Wen and Shu teaches all the limitations of claim 1, Wen further teaches  a comparator ( e.g., 1202, Fig. 2) configured to generate the control signal ( e.g., Vc, Fig. 2)  according to the first output signal ( Vout, Fig. 2) and the reference signal ( e.g., Vbg, Fig. 2).

However, Lee teaches an encoder  ( e.g., 150, Fig. 2 see applicant’s specification [0037] encoder is implemented with a counter and 150 is a counter) configured to generate an encoded signal ( e.g., output of 150, Fig. 2) according to the control signal ( output of 140, Fig. 2); and a demultiplexer ( e.g.,160, Fig. 2) configured to generate the plurality of first switching signals ( DNCD[n:0], Fig. 3A) and the plurality of second switching signals ( UPCD[n:0], Fig. 1)  according to the encoded signal ( output of 150, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 1, to include an encoder configured to generate an encoded signal according to the control signal; and include a demultiplexer configured to generate the plurality of first switching signals and the plurality of second switching signals according to the encoded signal, as taught by Lee, in order to use a digital control technical to accurately control the current pass through the duty cycle corrector to implement the duty cycle correction, provide faster operation speed and improve the performance  of the operating system.
With regard to claim 4, the combination of Wen and Shu teaches all the limitations of claim 3,  Wen further teaches  a comparator ( e.g., 1202, Fig. 2) configured to generate the control signal ( e.g., Vc, Fig. 2)  according to the first output signal ( Vout, Fig. 2) and the reference signal ( e.g., Vbg, Fig. 2).
Wen does not teach an encoder configured to generate an encoded signal according to the control signal; and a demultiplexer configured to generate the plurality of first switching signals and the plurality of second switching signals according to the encoded signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 3, to include an encoder configured to generate an encoded signal according to the control signal; and include a demultiplexer configured to generate the first plurality of switching signals and the plurality of second switching signals according to the encoded signal, as taught by Lee, in order to use a digital control technical to accurately control the current pass through the duty cycle corrector to implement the duty cycle correction, provide faster operation speed and improve the performance  of the operating system.
With regard to claim 7, the combination of Wen and Shu teaches all the limitations of claim 6,  but not generating, by an encoder, an encoded signal according to the control signal; and generating, by a demultiplexer, the plurality of first switching signal and the plurality of second switching signal according the encoded signal.
However, Lee teaches, generating, by an encoder  ( e.g., 150, Fig. 2 see applicant’s specification [0037] encoder is implemented with a counter and 150 is a counter) an encoded signal ( e.g., output of 150, Fig. 2) according to the control signal ( output of 140, Fig. 2); and generating, by a demultiplexer ( e.g.,160, Fig. 2) , the plurality of first switching signals ( DNCD[n:0], Fig. 3A) and the plurality of second switching signals ( UPCD[n:0], Fig. 1)  according to the encoded signal ( output of 150, Fig. 2).

Respond to arguments
	5. Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
 Regard to claims 1, 3, 5, the applicant argues that the combination of Wen and Shu does not teach the newly amended limitation “ each of the plurality of first current source circuits is configured to generate a fixed first current source circuits is configured to generate a fixed first current to the output terminal on a condition that a corresponding one of the plurality of first switches is turned on and each of the plurality of second current source circuits is configured to generate a fixed second current on a condition that a corresponding one of the plurality of second switches.” ( hereinafter “ disputed limitation.”) The applicant argues that the Examiner relies on Shu to teach the disputed limitation, and Shu does not teach the disputed limitation because Shu does not teach fixed current from the current source, instead, Shu teaches varied amount of current from the current source.  The Appellant further argues that Wen teaches the fixed current and a skill person would not have been motivated to replace varied current source in Shu with fixed current source of Wen, because it would change the operation principle of Shu.
	The Examiner disagrees.
	 Wen teaches the fixed current from a current source when a first switch is turned on,  just not  fixed current from each of the plurality of current sources when  
	Since the Applicant's argument with respect to claims 1, 3, 5 are not persuasive, the rejection of claims depending from claims 1, 3, 5 are therefore maintained.


Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yun ( US 8228104) teaches about duty cycle correction cycle with n bit counter and n-1 bit switches.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836